Title: From George Washington to Rhode Island Society of the Cincinnati, 6 March 1797
From: Washington, George
To: Rhode Island Society of the Cincinnati



Gentlemen
Philadelphia 6th March 1797.

For your affectionate Address on my retireing from public life, I beg you to accept my grateful acknowledgments; And be assured, that no circumstance can tend more to sweeten the few remaining years of my life, than the pleasing remembrance of my services having been approved by those who have participated in the arduous struggle to establish our Independence, or to regulate the important Era of our civil affairs. In bidding you adieu, I pray that the best of Heavens blessings may rest upon you.

Go: Washington

